DETAILED ACTION
	Claims 1, 5, 10-11, 13, 15-16, 18-20 are currently pending.  Claims 1, 5, 13, 15-16, 18-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
Withdrawn Rejections
The prior rejection of claims 1-2, 5, 7-9 and 13-16 under 112 (a) for new matter over the ratio of magnesium to poly(lactic-co-glycolic acid) is withdrawn in light of Applicant’s amendment to remove the ratio, which the Examiner finds persuasive.
Examiner’s Note
Applicant's amendments and arguments filed 07/16/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant 
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
	Claim Rejections - 35 USC § 112 New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 contains the newly added limitation ‘elemental magnesium powder having form 99 to 99.5 percent purity' and “magnesium powder dissolved and 95% purity [0011], however support cannot be found for the end point 99.5%.  Additionally the instant specification discusses the purity of magnesium particles including the total weight of magnesium based on the total weight of the particles [0011].  The particles are taught to be composed of magnesium alloy [0034] and magnesium salt particles [009].  The instant specification does not disclose elemental magnesium.  Thus the term elemental magnesium is not supported or clear in view of the instant specification.  The breath of the term is uncertain as it is not clear if it is directed to magnesium only, or includes magnesium allows and salts which include magnesium.  The instant specification does not discuss elemental magnesium at any point.   Support can be found in the instant specification for embedding the magnesium particles in the polymer matrix [0008], however no support can be found for dissolving the magnesium powder. No support in the instant specification has been alleged by Applicant for the broader instantly claimed embodiment.
Alternatively, if Applicant believes that support for claims 1 and 18, drawn to “elemental magnesium powder having from 99 to 99.5 percent purity” and “magnesium powder dissolved” is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.
Modified Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0035740 (Applicant provided) and US 2003/0219562 (previously applied).
	Regarding claim 1, the limitation of a medical implant device comprising: a porous magnesium-polymer composite comprising: a magnesium powder-poly(lactic co-glycolic acid) matrix comprising poly(lactic – co –glycolic acid) and elemental magnesium powder dissolved and embedded in the poly(lactic co glycolic acid); and a plurality of pores formed in the matrix is met by the ‘740 publication teaches biodegradable implant including magnesium (abstract).  The biodegradable implant includes a porous structure [0020].  The porous structure may comprise one or more selected from the group including ceramic and polymer wherein magnesia is a ceramic and PLGA is the polymer.  The polymer structure may be prepared by mixing Mg powder and the polymer to form the biodegradable implant [0083], thus teaching the formed device, wherein dissolving is a product by process limitation.  The instant specification does not provide an exact definition for ‘elemental magnesium’, therefor the broadest reasonable interpretation is used which includes anything including the element of magnesium and is met by the teachings of the ‘740 publication teaching the use of magnesium powder.
	Regarding the limitation of wherein an amount of at least one of the poly(lactic co glycolic acid) and the magnesium powder is selected to control acidic degradation of the matrix and wherein the medical implant device is effective to regenerate tissue and bone is met by the ‘740 publication teaching the implant is for bone replacement or treatment for bone [0023] and the ‘740 publication teaching an implant wherein the rate 
Regarding the limitation of wherein the weight percent of magnesium in the magnesium powder based on total weight of the powder is selected such that degradation rate is controllable, wherein the magnesium powder comprises from about 99 to about 99.5 weight percent magnesium based on total weight of the powder is met by the ‘740 publication teaching 99 to 100% Mg in the metal, or pure Mg ([0115], [0118])
	Regarding claim 5, the limitation of wherein concentration of the poly(lactic co glycolic acid) is selected such that the pH is controllable is met by the ‘740 publication teaching the magnesium may increase the pH while it is decomposing and thus an additional effect on the rate of decomposition is expected [0097] and teach that the degradation of PLGA is known to produce acids upon decomposition [0003].  The instant claims are directed to a mental step of selection, wherein the ‘740 publication teaches a reason to optimize the amount of the polymer to Mg in order to control the degradation rate.
	Regarding claim 13, the limitation of wherein said device is selected from the group which includes bone replacements [0023].

	The ‘740 publication does not specifically teach the magnesium powder in an amount selected from the group consisting of 10 mg to 40 mg and the PLGA is 40 mg (claim 1).
	The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of magnesium powder and PLGA in order to obtain the desired degradation rate as the ‘740 publication teaches the Mg alloy is taught to control the degradation rate of the biodegradable implant and wherein the pH is effected by the ratio of PLGA and Mg.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed to an implantable medical device containing a lactide polymer.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtained the desired 
	That being said and in lieu of objective evidence of unexpected results, the amount of magnesium and PLGA can be viewed as a variable which achieves the recognized result of the desired degradation rate. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0035740 and US 2003/0219562 as applied to claims 1, 5, 13 and 16 above, and further in view of US 2008/0249638 (previously applied) and US 2003/0082808 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 5, 13 and 16 are taught by the ‘740 publication and the ‘562 publication.  
The combination of references do not specifically teach wherein the plurality of pores are employed for drug delivery (claim 15).
	The ‘638 publication teaches biodegradable implant for repairing bone, wherein the matrix contains an open celled structure (abstract).  The implant can be made from material that may provide an adjustable and accurate biodegradation rate and may be tailored to provide additional functions such as incorporating or releasing beneficial agents [0012].  The composite is taught to contain metals such a magnesium ([0054], [0056]) and polymer may be poly(lactide-co-glycolide) [0077].  Beneficial agents may be incorporated into the implants structure or be coated on the implant [0110].
The ‘808 publication teaches a polymer scaffold containing interconnected macroporous network.  The polymer scaffold has utility in the area of tissue engineering, particularly as a scaffold for both in vitro and in vivo cell growth.  The polymer scaffold and osteoclast resorbable calcium phosphate particles form the composite (abstract, claim 1).  The scaffolds are taught to have interconnections as seen in trabecular bone and allow for cell ingrowth [0009].  The calcium phosphate particles may be osteoclast resorbable calcium phosphate particles.  The scaffold may serve as a reservoir for the delivery of active molecules such as proteins and growth factors [0069].  Bone marrow 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use and active substance in the pores as taught by the ‘740 publication because the ‘638 publication teaches device which include PLGA polymer and Mg are known to deliver beneficial agents and the ‘808 publication teaches that it is well known to use active agents in scaffolds to serve as reservoirs in a bone implant.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘740 publication, the ‘638 publication and the ‘808 publication are directed to PLGA containing scaffolds which are used to treat bone defects, thus one of ordinary skill in the art would have a reasonable expectation of success in using the beneficial agents to be used in the reservoirs or pores of the implant in order to provide drug delivery via the porous PLGA bone implant taught by the ‘740 publication.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209680 (previously applied) in view of US 2012/035740 (previously applied).
	Regarding claim 18, the limitation of a medical implant device comprising a substrate and a poly(lactic co glycolic acid polymer coating deposited on the substrate comprising poly (lactic-co glycolic acid), wherein the medical implant device is effective to heal and regenerate tissue is met by the ‘680 publication teaching an implantable medical device including a metallic region composed of bioerodible metal and a polymer region composed of biodegradable polymer, wherein the device includes a mixture of biodegradable polymer and bioerodible metallic particles used to fabricate an 

	The ‘680 publication does not specifically teach a magnesium powder-poly(lactic co glycolic acid) polymer coating wherein the elemental magnesium powder is dissolved and embedded in the poly(lactic co glycolic acid) and a plurality of pores formed in the magnesium-polymer matrix (claim 18).
	The ‘680 publication does not specifically teach wherein an amount of at least one poly(lactic-co-glycolic polymer and elemental magnesium powder is selected to control acidic degradation of the porous magnesium polymer coating (claim 18).
	The ‘680 publication does not specifically teach there is a sustained release of magnesium ions from the porous magnesium-polymer coating (claim 18).
The ‘740 publication teaches biodegradable implant including magnesium (abstract).  The biodegradable implant includes a porous structure [0020].  The porous structure may comprise one or more selected from the group including ceramic and polymer wherein magnesia is a ceramic and PLGA is the polymer.  The polymer structure may be prepared by mixing Mg powder and the polymer to form the 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of PLGA and Mg to form a porous coating on the implant taught by the ‘680 publication because the ‘680 publication teaches a polymeric region which may include metallic particles to be used as a region on an implantable stent and the ‘740 publication teaches the specific PLGA polymer Mg powder porous matrix to be used in an implantable composition with the desired benefits of controlling the degradation rate of the polymeric matrix.  Thus providing a motivation and expectation of success in using the specific PLGA polymer and Mg particles for the polymeric matrix coating taught by the ‘680 publication to form a porous coating as the ‘740 publication teaches the benefits of controlling the degradation time period and the ‘680 publication provides the suggestion of using such a combination.
The ‘680 publication teaches stents are taught to be implanted in the body lumen for treatment of atherosclerotic stenosis in blood vessels [0005] and thus would be . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209680 and US 2012/035740 as applied to claims 18 above, and further in view of US 2003/0219562 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of 18 is taught by the ‘680 publication and the ‘740 publication.  
	The combination of references do not specifically teach wherein the poly(lactic co glycolic acid) is present in an amount of 40 mg and the magnesium powder is present in an amount from 10 to 40 mg (claim 19) wherein magnesium powder is present in an amount selected from 10 mg, 20 mg and 40 mg (claim 20).
	The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed to an implantable medical device containing a lactide polymer.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtained the desired degradation rate as the ‘740 publication teaches the biodegradation rate may be 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	The ‘740 publication (Koo) and the ‘562 publication (Rypacek):
	Applicant argues the ‘740 publication describes magnesium being charged within the ores of a porous structure [0051].  The porous metal structure of the ‘740 publication is not made of magnesium.  In the present invention the metal in the porous metal polymer structure is magnesium.  There is a plurality of pores formed in the magnesium polymer matrix.  In the ‘740 publication the magnesium requires the presence of specific metal impurities including manganese and one selected form the group consisting of 
	In response, the ‘740 publication teaches the biodegradable polymer and Mg may be manufactured by mixing Mg powder and the polymer to form the biodegradable implant [0083], thus teaching mixing of the polymer and Mg to form a porous implant as claimed. The ‘740 publication teaching 99 to 100% Mg in the metal, or pure Mg ([0115], [0118]), thus teaching the claimed elemental magnesium powder. The instant specification does not provide an exact definition for ‘elemental magnesium’, therefor the broadest reasonable interpretation is used which includes anything including the element of magnesium and is met by the teachings of the ‘740 publication teaching the use of magnesium powder.
	Applicant argues the ‘740 publication describes that in the case of a polymer having a melting point lower than that of Mg, when a porous structure is first prepared and the pores thereof are filled with molten Mg, the polymer porous structure cannot maintain its shape.  Thus the biodegradable polymer having a polymer and Mg may be manufactured by mixing the Mg powder.  The ‘740 publication provides incorporating magnesium into a polymer structure as an alternative to filling pores of the porous polymer structure with molten magnesium.  There is not mention of forming pores in the polymer structure when prepared according to this alternative method, because the pores are not needed to contain the molten Mg.

 	Applicant argues the ‘740 publication describes mixing the Mg powder and the polymer at a volume ratio of 5:95 to 95:5. This is a very broad concentration range, and there is nothing in the ‘740 publication to suggest a porous magnesium composite comprising 40 mg of PLGA and 10 to 40 mg of elemental magnesium powder having a purity from 99 to 00.5 percent purity.
In response, the ‘740 publication teaches the ratio of Mg and polymer can be 5:95 to 95:5 [0083] wherein the amount of Mg present is taught to control the degradation rate of the polymer [0053].  The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327]. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of magnesium powder and PLGA in order to obtain the desired degradation rate as the ‘740 publication teaches the Mg alloy is taught to control the degradation rate of the biodegradable implant and wherein the pH is effected by the ratio of PLGA and Mg.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed 
	Applicant argues the ‘740 publication does not describe the biodegradable implants exhibiting bone regeneration.  The examiner references paragraph [0023] for teaching the implant is for bone replacement or treatment for bone. However, Applicant bone “regeneration” is distinguishable from bone replacement and one treatment.  The latter two terms do not indicate bone regeneration, i.e. the formation of new tissue or one.
	In response, the ‘740 publication teaching an implant wherein the rate of bone formations may be increased [0010], thus teaching regeneration.  Additionally, the ‘740 publication teaches the implantable structure containing Mg particles and PLGA polymer to be used as an implant, and therefore would be capable of bone regeneration absent factual evidence to the contrary.
	Applicant argues the ‘562 publication does not cure the deficiencies of the ‘740 publication.
	In response, Applicant’s arguments regarding the ‘740 publication are addressed above as first presented.
The ‘740 publication, the ‘562 publication in further view of the ‘638 publication (Asgari) and the ‘808 publication (Guan):
	Applicant argues the combination of the ‘638 publication and the ‘808 publication does not cure or overcome the shortcomings of the ‘740 publication and the ‘562 publication.
	In response, Applicant’s arguments regarding the ‘740 publication and the ‘562 publication are addressed as first presented.
	The ‘680 publication (Gale) in view of the ‘740 publication (Koo):
	Applicant argues the ‘740 publication describes the magnesium being charged within the pores of the porous structure.  The porous metal structure is not made of magnesium.  There would be not motivation for one having ordinary skill in the art to modify the ‘740 publication to include magnesium metal wherein the ‘740 specifically states the meta is selected form titanium, titanium alloy, cobalt-chromium alloy and stainless steel.  Further in the case of the biodegradable polymer having a polymer and magnesium the ‘740 publication does not mention forming pores in the structure.
In response, the ‘680 publication teaches an implantable medical device including a metallic region, thus the ‘680 publication teaches the combination of a PLGA polymer and a metal which includes magnesium in the medical device and the ‘740 publication teaches that it was known that PLGA and magnesium powder may be combined to form an implantable structure.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of PLGA and Mg to form a porous coating on the implant taught by the ‘680 publication because the ‘680 publication teaches a polymeric region which may include metallic particles to 
Applicant argues neither the ‘680 publication or the ‘740 publication teaching a porous magnesium composite comprising 40 mg of PLGA and from 10 to 40 mg of elemental magnesium powder as described in amended claim 1.
In response, the rejection including the ‘680 publication is over claim 18 and does not include claim 1.  Instant claim 18 does not require the mg amount of PLGA and magnesium.
	Applicant argues neither the ‘680 publication or the ‘740 publication describes implants exhibiting bone regeneration.  Applicant argues the ‘740 publication does not describe the biodegradable implants exhibiting bone regeneration.  The examiner references paragraph [0023] for teaching the implant is for bone replacement or 
	In response, the ‘740 publication teaching an implant wherein the rate of bone formations may be increased [0010], thus teaching regeneration.  Additionally, the ‘740 publication teaches the implantable structure containing Mg particles and PLGA polymer to be used as an implant, and therefore would be capable of bone regeneration absent factual evidence to the contrary.
	The ‘680 publication, the ‘740 publication in further view of the ‘562 publication:
	Applicant argues claim 18 is patentable over the ‘680 publication and the ‘740 publication.
	In response, Applicant’s arguments regarding the ‘680 publication and the ‘740 publication in regards to claim 18 are addressed above as first presented.
	Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613